DETAILED ACTION

A response was received on 30 January 2021.  By this response, Claims 1, 8, and 15 have been amended.  No claims have been added or canceled.  Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18-20, and 24-26 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 30 January 2021 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18-20, and 24-26 under 35 U.S.C. 103 as unpatentable over Cabrera et al, US Patent Application Publication 2016/0156671, in view of Prahlad et al, US Patent 8285681, and Applicant admitted prior art, and with particular reference to independent Claims 1, 8, and 15, Applicant alleges that none of the cited art teaches or suggests the newly added limitations related to redundant processor complexes or a data distribution and security preservation application and data structure (see pages 9-11 of the present response).  Applicant provides no evidence in support of this assertion.  However, Cabrera and Prahlad were both cited for broader limitations related to redundant servers previously recited in, for example, dependent Claim 7 (see Cabrera, Figure 1; paragraphs 0131 and 0176, as previously cited; see also Prahlad, column 52, lines 4-15).  Prahlad also discusses using redundant servers that are able to take over (see column 67, lines 24-32, for example).  Additionally, although the most relevant portions were not previously 
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 11, 12, 14, 15, 18-20, 25, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “in response to determining, by the data distribution and security preservation application and the data structure included in the controller, that the metadata indicates” that reading information is or is not allowed in lines 35-36 and 41-42.  Although the claim previously recites the controller determining whether the 
Claim 15 recites “in response to determining, by the data distribution and security preservation application and the data structure included in the controller, that the metadata indicates” that reading information is or is not allowed in lines 35-36 and 41-42.  Although the claim previously recites the controller determining whether the metadata indicates that reading information is allowed in lines 31-34, there is not clear antecedent basis for the more detailed limitation of the determining being performed by the application and data structure.  Compare to Claim 1, which does recite that the determination is performed by the application and data structure.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the 
Claims 7, 14, and 20 each recite that the controller comprises at least two servers that provide redundancy.  However, independent Claims 1, 8, and 15 have been amended to recite that the controller has first and second processor complexes that function redundantly and the first processor complex is able to take over operations performed by the second complex.  This is a more detailed limitation than what is recited in Claims 7, 14, and 20, and therefore, Claims 7, 14, and 20 fail to further limit the subject matter of the claims from which they respectively depend.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18-20, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera et al, US Patent Application Publication 2016/0156671, in view of Prahlad et al, US Patent 8285681, and Applicant admitted prior art (AAPA).
In reference to Claim 1, Cabrera discloses a method that includes storing encrypted data in a cloud server of a plurality of cloud servers in a cloud computing environment (see paragraph 0053, storage in multi-tenant environment; paragraph 0058, tenant data stored in multi-tenant environment; see also paragraph 0067); configuring a controller having first and processor complexes that function redundantly and can take over operations (see Figure 1 and paragraphs 0131 and 0176) and that includes a data distribution and security preservation application (Figure 1, policy execution engine 143; see paragraph 0087) and a data structure that stores information on where a plurality of storage clouds including the cloud servers are maintained (Figure 1, policies 145, 146, and 147; see also paragraphs 0081, 0082, 0084, 0085); maintaining metadata associated with the encrypted data in a controller (Figure 1, service provider policy manager 141) in the cloud computing environment where the metadata indicates geographical restrictions and policies on encrypted data indicated that the data is allowed to be stored in a predetermined location until a predetermined date (paragraph 0058, secrets policy; paragraph 0113, encrypted user data; paragraph 0059, keys expire after predetermined time) and where the controller is coupled via an interface to plural cloud servers (Figure 1, trusted communication channel 140, see also paragraph 0077) each having a geographical location, vendor, and operating system 
Prahlad discloses a method that includes different cloud storage servers having different operating systems (see column 52, lines 4-15) and that the multiple operating systems can be searched (see generally column 51, line 37-column 52, line 15) and that a controller can include first and second processor complexes that function redundantly and can take over operations (column 67, lines 24-32, multiple servers for fault tolerance; see also column 52, lines 4-15).  Further, Applicant acknowledges that example existing government and corporate policies include restrictions that health 
In reference to Claims 4 and 5, Cabrera as modified above further discloses data restricted by law or policies to be available for reading in selected locations or unavailable for reading in selected locations (for example, see Cabrera, paragraphs 0006, 0081; see also paragraphs 0013-0014 of the present specification).
In reference to Claim 7, Cabrera as modified above further discloses at least two servers and a plurality of storage clouds having a plurality of servers in a plurality of geographical locations (see Cabrera, Figure 1; paragraph 0131; see also paragraph 0176; see also Prahlad, column 52, lines 4-15).
In reference to Claim 24, Cabrera as modified above further discloses operations on logical storage corresponding to physical storage in the cloud servers (see Cabrera, paragraphs 0053, 0062).

mutatis mutandis.
Claims 15, 18-20, and 26 are directed to software implementations of the methods of Claims 1, 4, 5, 7, and 24, and are rejected by a similar rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raghu, US Patent 9348652, discloses a system having redundant data centers for failover.
Hockett et al, US Patent 10749773, discloses methods that use multiple servers for failsafe purposes.
Rattan et al, US Patent 10949555, discloses a system that includes using location metadata to determine if decryption keys will be released.
Amer et al, US Patent Application Publication 2016/0245538, discloses systems that use backup servers for failover.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Zachary A. Davis/Primary Examiner, Art Unit 2492